                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

WILDCAT LICENSING WI LLC,              )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )   C.A. No. 19-839-MN-JLH
                                       )
FAURECIA S.A., FAURECIA USA            )
HOLDINGS, INC., FAURECIA INTERIOR )
SYSTEMS, INC., FAURECIA                )
AUTOMOTIVE SEATING, LLC,               )
FAURECIA MADISON AUTOMOTIVE            )
SEATING, INC., FAURECIA EMISSIONS )
CONTROL TECHNOLOGIES, USA, LLC,        )
FAURECIA EMISSIONS CONTROL             )
SYSTEMS NA, LLC, and FAURECIA          )
AUTOMOTIVE HOLDINGS, INC.,             )
                                       )
                  Defendants.          )
______________________________________ )
                                       )
                                       )
WILDCAT LICENSING WI LLC,              )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )   C.A. No. 19-846-MN-JLH
                                       )
MAGNA INTERNATIONAL INC., MAGNA )
INTERNATIONAL OF AMERICA, INC.,        )
MAGNA POWERTRAIN INC., MAGNA           )
POWERTRAIN OF AMERICA, INC.,           )
MAGNA POWERTRAIN USA, INC.,            )
MAGNA SEATING OF AMERICA, INC.,        )
MAGNA EXTERIORS OF AMERICA, INC., )
MAGNA CLOSURES OF AMERICA, INC, )
and COSMA INTERNATIONAL INC.,          )
                                       )
                  Defendants.          )
______________________________________ )
                            REPORT AND RECOMMENDATION

       As announced at the hearing on December 19, 2019:

       1.       I    recommend   GRANTING-IN-PART           and    DENYING-IN-PART          Magna

Defendants’ Motion to Dismiss Plaintiff’s Complaint (C.A. No. 19-846, D.I. 15):

                a.      I recommend DENYING Magna Defendants’ motion to dismiss on the basis

       that the patents-in-suit are invalid as directed to unpatentable subject matter under 35

       U.S.C. § 101;

                b.      I recommend DENYING Magna Defendants’ motion to dismiss under

       Federal Rule of Civil Procedure 12(b)(6) for failure to state a plausible direct infringement

       claim; and

                c.      I recommend GRANTING Magna Defendants’ motion to dismiss the

       indirect infringement claims under Federal Rule of Civil Procedure 12(b)(6) without

       prejudice to amend within 21 days.

       2.       I recommend GRANTING-IN-PART and DENYING-IN-PART Faurecia

Defendants’ Motion to Dismiss and to Strike Portions of the Complaint, or, Alternatively, For a

More Definite Statement (C.A. No. 19-839, D.I. 16):

                a.      I recommend DENYING Faurecia Defendants’ motion to dismiss under

       Federal Rule of Civil Procedure 12(b)(6) for failure to state a plausible direct infringement

       claim;

                b.      I recommend GRANTING Faurecia Defendants’ motion to dismiss the

       indirect infringement claims under Federal Rule of Civil Procedure 12(b)(6) without

       prejudice to amend within 21 days;




                                                2
                 c.     I recommend DENYING Faurecia Defendants’ motion to strike the

         willfulness allegations under Federal Rule of Civil Procedure 12(f); and

                 d.     I recommend DENYING Faurecia Defendants’ motion for a more definite

         statement under Federal Rule of Civil Procedure 12(e).

         Plaintiff Wildcat Licensing WI LLC (“Plaintiff” or “Wildcat”) filed nine patent

infringement suits asserting U.S. Patent No. RE47,220 (“the ’220 patent”) and U.S. Patent No.

RE47,232 (“the ’232 patent”) against defendants involved in manufacturing automobiles and

automobile component parts. (C.A. Nos. 19-833, -834, -839, -840, -842, -843, -844, -845, -846.)

The defendants in two cases moved to dismiss Wildcat’s respective complaints against them.

Magna International Inc., Magna International of America, Inc., Magna Powertrain Inc., Magna

Powertrain of America, Inc., Magna Powertrain USA, Inc., Magna Seating of America, Inc.,

Magna Exteriors of America, Inc., Magna Closures of America, Inc., and Cosma International Inc.

(collectively, “Magna Defendants” or “Magna”) moved to dismiss the operative complaint for

failure to state claims of direct and indirect infringement and on the basis that the patents-in-suit

are invalid as claiming ineligible subject matter under 35 U.S.C. § 101. (C.A. No. 19-846, D.I.

15.)

         Faurecia USA Holdings, Inc., Faurecia Interior Systems, Inc., Faurecia Automotive

Seating, LLC, Faurecia Madison Automotive Seating, Inc., Faurecia Emissions Control

Technologies, USA, LLC, Faurecia Emissions Control Systems NA, LLC, and Faurecia

Automotive Holdings, Inc. (collectively, “Faurecia Defendants” or “Faurecia” 1) moved to dismiss

the operative complaint for failure to state claims of direct and indirect infringement. (C.A. No.

19-839, D.I. 16.) Faurecia Defendants also moved under Federal Rule of Civil Procedure 12(f)


   1
       Faurecia S.A. is not currently a party because it has not been served yet.



                                                   3
to strike Plaintiff’s allegations of willful infringement and request for enhanced damages. In the

alternative, Faurecia Defendants moved under Rule 12(e) for a more definite statement. The

motions were fully briefed as of August 15, 2019, 2 and October 18, 2019. 3

           The Court referred the cases, including the pending motions, to me. (C.A. No. 19-839, D.I.

24; C.A. No. 19-846, D.I. 18.) I then received further submissions in the Magna case regarding

which Supreme Court or Federal Circuit case each side contends is most analogous to the claims

at issue as related to the 35 U.S.C. § 101 arguments. (C.A. No. 19-846, D.I. 40, 41.) I carefully

reviewed all submissions in connection with Defendants’ motions, heard oral argument, 4 and

applied the following legal standards in reaching my recommendation:

I.         LEGAL STANDARDS 5

           A.     Motion to Dismiss for Failure to State a Claim

           A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is plausible on its face when the complaint contains “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). A possibility of relief is not enough. Id. “Where

a complaint pleads facts that are ‘merely consistent with’ a defendant's liability, it ‘stops short of


     2
         (See D.I. 17, 19, and 21 in C.A. No. 19-839.)
     3
         (See D.I. 16, 19, and 27 in C.A. No. 19-846.)
     4
         (C.A. No. 19-839, D.I. __ (Transcript); C.A. No. 19-846, D.I. __ (Transcript).)
     5
     The legal standards set forth in this Report and Recommendation are derived from my Report
and Recommendation in CoolTVNetwork.com, Inc. v. Facebook, Inc., C.A. No. 19-292-LPS-JLH,
2019 WL 4415283, at *3-4, 10-11 (D. Del. Sept. 16, 2019).


                                                    4
the line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550

U.S. at 557).

       In determining the sufficiency of the complaint under the plausibility standard, all “well-

pleaded facts” are assumed to be true, but legal conclusions are not. Id. at 679. “[W]hen the

allegations in a complaint, however true, could not raise a claim of entitlement to relief, this basic

deficiency should be exposed at the point of minimum expenditure of time and money by the

parties and the court.” Twombly, 550 U.S. at 558 (internal marks omitted).

       B.       Direct infringement

       According to a recent Federal Circuit decision, a complaint sufficiently pleads direct

infringement when it puts the defendant “on notice of what activity . . . is being accused of

infringement.” Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018) (quoting K-

Tech Telecomms., Inc. v. Time Warner Cable, Inc., 714 F.3d 1277, 1284 (Fed. Cir. 2013)); see

also BioMérieux, S.A. v. Hologic, Inc., No. 18-21-LPS, 2018 WL 4603267, at *3 (D. Del. Sept.

25, 2018). There is no requirement that the plaintiff “plead facts establishing that each element of

an asserted claim is met.” Nalco, 883 F.3d at 1350 (quoting In re Bill of Lading Transmission &

Processing Sys. Patent Litig., 681 F.3d 1323, 1335 (Fed. Cir. 2012)).

       The Federal Circuit has further directed that, at this stage of the litigation, the plaintiff is

“entitled to all inferences in its favor on its theory [of infringement].” Id. at 1349. And district

courts have been cautioned against resolving claim construction disputes at this stage. Id.

(reversing the district court’s dismissal because “Defendants’ arguments boil down to objections

to [Plaintiff’s] proposed claim construction . . ., a dispute not suitable for resolution on a motion

to dismiss”).

       On the other hand, it is not improper for a district court to dismiss an infringement claim




                                                  5
when there are no relevant facts in dispute and, in the context of the case, it is clear as a matter of

law that the defendant cannot infringe. Ottah v. Fiat Chrysler, 884 F.3d 1135, 1141-42 (Fed. Cir.

2018) (affirming dismissal when the claims required a “book holder,” the defendants’ products

were mobile cameras, and prosecution history estoppel barred a finding of infringement under the

doctrine of equivalents); Amgen Inc. v. Coherus Biosciences Inc., No. 17-546-LPS-CJB, 2018 WL

1517689, at *4 (D. Del. Mar. 26, 2018) (dismissing direct infringement claim when the plaintiff

admitted there was no literal infringement and the undisputed facts established as a matter of law

that prosecution history estoppel applied, which precluded a finding of infringement under the

doctrine of equivalents), aff’d, 931 F.3d 1154 (Fed. Cir. 2019); Cumberland Pharm. Inc. v. Sagent

Agila LLC, No. 12-825-LPS, 2013 WL 5913742, at *3 (D. Del. Nov. 1, 2013) (dismissing an

infringement claim when the patent expressly required a formulation “free of a chelating agent,”

and the accused product admittedly contained a chelating agent).

       C.      Indirect infringement

       To state a claim of induced infringement that can survive a motion to dismiss, the complaint

must plead (1) an underlying act of direct infringement (judged by the standard above), (2) facts

plausibly supporting an inference that the defendant intended another to take the acts that are

alleged to constitute infringement, and (3) facts plausibly supporting an inference that the

defendant knew that the induced acts constituted infringement. Nalco, 883 F.3d at 1355-56;

DoDots Licensing Sols. LLC v. Lenovo Holding Co., Inc., No. 18-98-MN, 2019 WL 3069773, at

*2 (D. Del. July 12, 2019).

       D.      Subject Matter Eligibility

       Section 101 of Title 35 defines the categories of subject matter that are patent eligible. It

provides: “Whoever invents or discovers any new and useful process, machine, manufacture, or




                                                  6
composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title.” 35 U.S.C. § 101. The statutory language

is broad, but the Supreme Court has recognized three exceptions to the categories of subject matter

eligible for patenting: “laws of nature, natural phenomena, and abstract ideas.” Diamond v. Diehr,

450 U.S. 175, 185 (1981). “Whether a claim recites patent eligible subject matter is a question of

law which may contain disputes over underlying facts.” Berkheimer v. HP Inc., 881 F.3d 1360,

1368 (Fed. Cir. 2018).

       In Alice Corporation Party Ltd. v. CLS Bank International, 573 U.S. 208 (2014), the

Supreme Court established a two-step test for determining whether patent claims are invalid under

35 U.S.C. § 101. In step one, the court must “determine whether the claims at issue are directed

to a patent-ineligible concept.” Alice, 573 U.S. at 218. This first step requires the court to examine

“focus” of the claims, i.e., their “character as a whole.” Elec. Power Grp., LLC v. Alstom S.A.,

830 F.3d 1350, 1353 (Fed. Cir. 2016) (internal marks and citation omitted).

       In conducting step one, “while the specification may help illuminate the true focus of a

claim, . . . reliance on the specification must always yield to the claim language in identifying that

focus.” ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 766 (Fed. Cir. 2019). Moreover,

because “all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural

phenomena, or abstract ideas,” Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 71

(2012), “courts must be careful to avoid oversimplifying the claims by looking at them generally

and failing to account for the specific requirements of the claims.” McRO v. Bandai Namco Games

Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016); see also Enfish, LLC v. Microsoft Corp., 822 F.3d

1327, 1337 (“[D]escribing the claims at [too] high [a] level of abstraction and untethered from the

language of the claims all but ensures that the exceptions to § 101 swallow the rule.”). “At step




                                                  7
one, therefore, it is not enough to merely identify a patent-ineligible concept underlying the claim;

[the court] must determine whether that patent-ineligible concept is what the claim is ‘directed

to.’” Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016). If the

answer to the Alice step one inquiry is that the patent claims are not directed to a patent-ineligible

concept, the claims are not ineligible under § 101 and the analysis is over.

       If the claims are directed to a patent-ineligible concept, the court must proceed to step two,

where it “consider[s] the elements of each claim both individually and as an ordered combination”

to determine if there is an “inventive concept—i.e., an element or combination of elements that is

sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the

[ineligible concept] itself.” Alice, 573 U.S. at 217-18 (internal quotations and citations omitted).

       At step two, “[i]t is well-settled that mere recitation of concrete, tangible components is

insufficient to confer patent eligibility to an otherwise abstract idea.” In re TLI Commc’ns LLC

Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016). Thus, “[m]erely reciting the use of a generic

computer or adding the words ‘apply it with a computer’” does not transform a patent-ineligible

concept into patent eligible subject matter. Two-Way Media Ltd. v. Comcast Cable Commc’ns,

LLC, 874 F.3d 1329, 1338 (Fed. Cir. 2017) (quoting Alice, 573 U.S. at 223). Nor is there an

inventive concept when the claims “[s]imply append[] conventional steps, specified at a high level

of generality” to a patent ineligible concept. Alice, 573 U.S. at 222.

       Conversely, claims pass muster at step two when the claim elements “involve more than

performance of well-understood, routine, and conventional activities previously known to the

industry.” Berkheimer, 881 F.3d at 1367 (citation and internal marks omitted). But “[t]he mere

fact that something is disclosed in a piece of prior art . . . does not mean it was well-understood,

routine, and conventional.” Id. at 1369. Moreover, “an inventive concept can be found in the non-




                                                  8
conventional and non-generic arrangement of known, conventional pieces.”              Bascom Glob.

Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2019). Whether an

activity is well-understood, routine and conventional to a skilled artisan is a question of fact.

Berkheimer, 881 F.3d at 1368.

       “At both steps one and two, it is often useful to compare the claims at issue with claims

that have been considered in the now considerably large body of decisions applying § 101.” Align

Tech., Inc. v. 3Shape A/S, 339 F. Supp. 3d 435, 443 (D. Del. 2018).

II.    REPORT AND RECOMMENDATION

       My Report and Recommendation regarding the pending motions was announced from the

bench at the conclusion of the hearing as follows:

       . . . I’m prepared to issue a report and recommendation on the pending motions
       from the Faurecia defendants in case number 19-839 and the Magna defendants in
       case number 19-846. I will not be issuing a separate written report, but I will issue
       a report and recommendation that incorporates by reference my oral rulings today.
       I want to emphasize before I get into the rulings that while I’m not issuing a separate
       written report and recommendation, we have followed a full process for making the
       decisions I’m about to state. There was full briefing on the motions. There were
       additional submissions relating to the section 101 issues regarding, among other
       things, what each party view[s] as the most analogous case and there has been
       lengthy oral argument here today. All of the submissions and the arguments have
       been carefully considered. There are two patents at issue in this case, United States
       [Reissue Patent Number] RE47[,]220 and United States [Reissue Patent Number]
       RE47[,]232 which generally relate to a method [and] system for error-proofing in
       assembly systems. The patents share the same specification. These two cases are
       among nine infringement cases filed by plaintiff on May 6, 2019, and only one
       defendant group, the Magna defendants, moved to dismiss based on section 101.
       The Magna defendants have also moved to dismiss under rule 12(b)(6), as have the
       Faurecia defendants. The Faurecia defendants further move to strike the willfulness
       claim under rule 12(f) and for a more definite statement under rule 12(e).

              I’ll begin with the Magna defendants’ motion under section 101. I’m not
       going to read into the record my understanding of section 101 law. I have a legal
       standard that I’ve included in an earlier report and recommendation,
       [CoolTVNetwork.com], which is up on the Court’s website and available by
       Westlaw. It’s at 2019 [WL] 4415283. I incorporate that law and hereby adopt it into
       my report.



                                                 9
        After reviewing the entire [record], hearing argument and applying the law
as I understand it, I cannot conclude at this stage of the proceeding that the claims
are directed to a patent ineligible subject matter, thus I recommend denying the
Magna defendants’ motion to dismiss on the basis of section 101, without prejudice
to renew [at the] summary judgment stage. Both sides agree that claim 26 of the
’232 Patent is representative for purposes of the 101 inquiry. Section 101 defines
the categories of subject matter that are patentable[:] processes, machines,
manufacture[s] and compositions of matter. The parties did not address in their
briefing which category of patentable subject matter the representative claim
belongs to, but on its face claim 26 appears to be directed to a machine.

        Under step 1 of the Alice test Magna defendants argue that the claim is
actually directed to the abstract idea of comparing and transmitting data, which they
say is an unpatentable mental process. According to Magna’s opening brief, the
claim essentially describes one, receiving location and torque data from the claimed
sensor and monitor; two, transmitting that information to the claimed electronic
controller; three, electronically comparing that data to predetermined data values
for [fastener] location and torque; and four, outputting a binary decision to enable
fastening or not based on that comparison. In their view those elements merely
automate a human’s mental process.

        Wildcat counters that the claim is directed to error-proofing improvements
in the functioning of a specific technology, assembly systems and methods for
assembling components together with multiple fasteners. Wildcat points out that
the claims require specific structural components that operate in accordance with
particular rules set forth in the claim. For example, the claim requires that the
electronic controller only enable the fastening tool to enable human operation when
certain conditions are met. According to Wildcat the specification explains that
these rules are an advance over prior art systems which were prone to human error.

        As an initial matter, I disagree with the Magna defendants’ characterization
about what the claim is directed to. The [F]ederal [C]ircuit explained in McRO that
when conducting step 1 courts must be careful to avoid oversimplifying the claims
by looking at them generally and failing to account for the specific requirements of
the claims. The [F]ederal [C]ircuit further explained in Enfish that courts must also
avoid describing the claims at a high level of abstraction and untethered from the
language of the claims. Here the Magna defendants’ characterization of the claim
fails to account for a claim requirement that is part of the basic thrust of the
invention. Specifically, Magna’s characterization omits the requirement that the
electronic controller comply with a predetermined sequence and only enable the
fastening tool to permit human operat[ion] when certain conditions set forth in the
claim are met. The predetermined sequence is one way that the invention
accomplishes its intended error-proofing function. Any articulation of the idea to
which the claim is directed should refer to this requirement. Because the Magna
defendants’ purported abstract idea is untethered to this requirement, I cannot at



                                         10
this time determine whether the claim is directed to an abstract idea. Several judges
in this district, including me, have denied a motion to dismiss under 101 when the
defendant failed to adequately characterize the idea to which the claims were
directed, including when the defendant oversimplified the idea of the claims in its
purported abstract idea or when the defendants’ purported abstract idea failed to
satisfactorily capture the substance of the claims. Because I’m not persuaded at this
stage that the claim is directed to the abstract idea proposed by Magna, I will
recommend rejecting Magna’s 101 argument on that basis alone.

        To complete the record, I will address the parties’ other arguments. The
[F]ederal [C]ircuit has indicated that it is also useful at step 1 to compare the claims
at issue with claims that have been considered in other decisions. Accordingly I
asked the parties for supplemental submissions setting forth their positions as to the
most analogous [F]ederal [C]ircuit case. The Magna defendants assert that Smart
Systems is the most analogous case. The representative claims in that case, which
were all method claims, were generally related to a system and method for paying
for a subway or bus ride with a credit card. The [F]ederal [C]ircuit compared claims
there to lines of cases involving the collection, storage and recognition of data and
lines of cases involving financial transactions in a particular field, which are both
unpatentable abstract ideas.

        The Smart Systems case distinguished the McRO case, because the claim in
McRO was directed to specific rules that improve a technological process. As
between McRO and Smart Systems, I think the nature of the claims at issue here is
closer to McRO. Like the claims in McRO, the alleged improvement here is to
eliminate certain human [decisions]. Like the claims in McRO, claim 26 here
describes two specific requirements that must be applied to accomplish the stated
goal[] of the invention to eliminate human error. These are the sequence
requirement and the torque requirement. The application of these two requirements
is what accomplishes the ultimate error-proofing result which is the goal of the
invention. Magna’s point that these requirements are nothing new is well taken, but
in my view that argument is better directed to a 102 or 103 analysis. And unlike the
claims in Smart Systems, claim 26 here cannot be fairly characterized as directed to
the collection, storage and recognition of data or financial transactions in a
particular field.

         Finally, and if this was a written opinion, I would put this in a footnote, I
note for the record that regardless of whether the claim at issue is a claim to a
process or a claim to a machine, it includes a machine that transforms components
by assembling them. While I am mindful of the [F]ederal [C]ircuit’s warning that
mere recitation of concrete, tangible components is insufficient to confer patent
eligibility to an otherwise abstract idea, I’m also mindful of the [S]upreme
[C]ourt[’s] statement that the machine or transformation test, while not the sole test,
is a useful and important clue and investigative tool for determining whether
claimed inventions satisfy 101. And the machine or transformation test appears to
be satisfied here. Because I can’t conclude at this stage that the claim is directed to



                                          11
an abstract idea, I don’t reach the parties’ arguments regarding step 2, including
their disputes over the necessity of claim construction and further factual
development. I recommend denying the Magna defendants’ motion to dismiss
under 101 without prejudice to renew at a later stage.

         Both defendant groups move to dismiss Wildcat’s infringement claims for
failure to state a claim[.] [F]or the reasons I will explain[,] I recommend denying
both defendant groups’ motion[s] to dismiss the direct infringement claims,
granting both defendant groups[’] motions to dismiss the induced infringement
claims, denying the Faurecia defendants’ motions to strike the willfulness claim
and denying Faurecia defendant[s’] motion for a more definite statement. As I did
with section 101, I’m not going to read into the record my understanding of the
legal standard that applies to a motion to dismiss. I’m also not going to read in the
record my understanding of the requirements to plead direct and indirect
infringement. I incorporate the legal standards I set forth in the
[CoolTVNetwork.com] case. Here, assuming the well-pled facts in the complaints
to be true, I believe that Wildcat has just barely met the low threshold for alleging
direct infringement by both defendant groups. Wildcat has alleged, with facts, that
error-proofing is necessary in defendants’ industries. Wildcat has alleged, with
facts, that defendant[s] supply components to manufacturers that explicitly require
error proofing. Wildcat has also alleged that a number of tooling systems on the
market use error-proofing techniques. Wildcat has alleged, with facts, that Faurecia
has a connection to at least one of the named error-proofing tooling systems on the
market, Atlas Copco. Wildcat has alleged, with facts, that the use of an Atlas Copco
system to assemble products infringes each element of the claims at issue. Wildcat
also alleges a connection between Magna and another tool positioning system, the
Advanced Manipulator tooling system. And Wildcat alleges facts showing that use
of that system meets some elements of the claims. Wildcat also alleges that
defendants’ processes meet each element of the claims.

        Taking all of this to be true, Wildcat’s allegations, read in view of the rest
of the complaint, sufficiently put the defendant groups on notice of what activity
Wildcat accuses of infringement. Defendants argue that the complaints are deficient
because they don’t provide a particular example of an infringing method or device
or a particular name of an infringing method or a device. Of course naming an
accused device and alleging that it meets all of the elements of a claim is one way
to plausibly allege infringement, but there is no rule that a complaint must identify
an accused product by name. Here the claims relate to machines and processes that
make products. The accusation of infringement is directed to the systems and
operations used by defendants to assemble products. The defendants’ machine[s]
and processes may not even have a name and if they did, plaintiffs would have no
way of knowing at this stage what it is.

        Magna also points out that [Plaintiff’s] complaint does not do an element
by element analysis to show how use of the Advanced Manipulator tooling system
infringes. However, that is not required under the law. According to the [F]ederal



                                         12
[C]ircuit[’s] [Nalco] case, there is no requirement that the plaintiff plead facts
establishing that each element of an asserted claim is met.

        Here, under these circumstances, given the uncomplicated nature of the
asserted claims and the complaints’ allegations about what type of conduct is
alleged to be infringing, the complaints pass muster, but just barely.

        Both defendant groups further move to dismiss the direct infringement
allegations because the respective complaints don’t specify which of the individual
defendants in each defendant group did what. Plaintiff points out that the
complaints allege that every defendant did everything. On this issue, I will take the
approach taken by Judge Stark in the Align case cited by plaintiff. I’ll assume as
true plaintiff’s allegations that each defendant did everything. That is enough to
move forward against all of the defendants at this stage and only time will tell if
plaintiff can prove it.

        Both defendant groups move to dismiss the indirect infringement claims
because Wildcat failed to allege an underlying act of direct infringement by another
and failed to allege specific intent by the defendants to encourage another’s
infringement. The Faurecia defendants also argue that Wildcat failed to allege
knowledge of another’s infringement. On this issue I recommend granting the
motion to dismiss the indirect infringement claims, because Wildcat has not
plausibly alleged that anyone other than the defendants infringe the patents.
Plaintiff’s sole allegation relating to indirect infringement is that the defendants are
instructing suppliers to practice the claimed invention, but there are no allegations
suggesting that any suppliers even exist or any facts suggesting that if they did exist
they practice the claimed invention. And there are no details about how defendants
instruct any such suppliers. For these reasons, I conclude that the complaints fail to
plausibly allege indirect infringement.

         The Faurecia defendants also argue that the willful infringement allegations
and request for enhanced damages should be stricken from the complaint under rule
12(f). In response, plaintiff cites the Align case from Judge Stark, which says that a
plaintiff need only plausibly allege that the defendant knew of the patent[,]
infringed knowing about the patent and did so knowing that its conduct amounted
to infringement, but in that case the amended complaint adequately alleged pre-suit
knowledge of the patent. Here the Faurecia defendants point out that Wildcat failed
to allege pre-suit []knowledge and Wildcat does not appear to dispute this, so
Wildcat cannot claim pre-suit willfulness.

        Courts in this district are split on the propriety of allowing willfulness
claims to proceed based solely on allegations of post-suit conduct. Having
considered both lines of cases and having considered the issue in light of the federal
rule of civil procedure 12(f) standard under which a Court may strike redundant,
immaterial, impertinent or scandalous matter, I conclude that the willfulness
allegation should not be stricken at this time.



                                          13
                Finally, the Faurecia defendants request, as an alternative to dismissing the
        complaint, that Wildcat be ordered to provide a more definite statement under rule
        12(e). The Faurecia defendants argue that they manufacture hundreds of products
        utilizing hundreds of means of assembly and they don’t know which means are
        being accused. I also deny this request. As I stated above, the allegations
        sufficiently put defendants on notice on what type of activity is alleged to be
        infringing. Moreover, plaintiff is not in a position to know at this time the names of
        any Faurecia assembly systems. I also note for the record that under the current
        scheduling order plaintiff’s identification of accused products will occur on January
        15, 2020.

                In conclusion, I summarize my recommendations as follows. First, in case
        number 19-846 I recommend denying the Magna defendants’ motion to dismiss
        under section 101. Second, in cases 19-839 and 19-846, I recommend denying both
        defendant groups[’] motions to dismiss the direct infringement claims for failure to
        state a claim. Third, in cases 19-839 and 19-846 I recommend granting both
        defendant groups’ motions to dismiss the indirect infringement claims for failure to
        state a claim. Fourth, in case number 19-839 I recommend denying the Faurecia
        defendants’ motion to strike the willful infringement claim. Fifth, in case number
        19-839 I recommend denying the Faurecia defendants’ motion for a more definite
        statement.

                And that concludes my report and recommendation.

        With respect to the dismissal of Plaintiff’s indirect infringement claims, I further

recommend that Plaintiff be granted leave to amend the Complaints within 21 days.

        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

objections to the Report and Recommendation shall be filed within fourteen days and limited to

ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

The failure of a party to object to legal conclusions may result in the loss of the right to de novo

review in the district court.




                                                 14
         The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.



Dated:     December 23, 2019                   ___________________________________
                                               Jennifer L. Hall
                                               UNITED STATES MAGISTRATE JUDGE




                                                 15
